Order filed January 5, 2017




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00785-CV
                                   ____________

                         WOODS MFI, LLC, Appellant

                                         V.

                       PLAINSCAPITAL BANK, Appellee


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-01321

                                    ORDER
      This is an appeal from a judgment signed June 21, 2016. Appellant timely
filed a post judgment motion. The notice of appeal was due September 19, 2016. See
Tex. R. App. P. 26.1. Appellant, however, filed its notice of appeal on September
28, 2016, a date within 15 days of the due date for the notice of appeal. A motion for
extension of time is necessarily implied when the perfecting instrument is filed
within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
Appellant did not file a motion to extend time to file the notice of appeal. While an
extension may be implied, appellant is still obligated to come forward with a
reasonable explanation to support the late filing. See Miller v. Greenpark Surgery
Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998,
no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal by January 15, 2017. See Tex. R. App. P. 26.3;10.5(b). If
appellant does not comply with this order, we will dismiss the appeal. See Tex. R.
App. P. 42.3.



                                 PER CURIAM




                                        2